cc: Hon. Kimberly A. Wanker, District Judge
                                   Laksmi Nashringa Braithwaite
                                   Nye County District Attorney
                                   Attorney General/Carson City
                                   Nye County Clerk




SUPREME COURT
        OF
     NEVADA
                                                                                       2
(01 1947A


.57g110,:;TA:Ltftgatri,r irigEkr        -S41.13140,44:44tvenilaek.nt;etgati=t,14 wtexami,ndornp4,-Par